DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 6-11, 14, and 16-20, as recited in an amendment filed on June 4, 2020, were previously pending and subject to a final office action filed on June 18, 2020 (the “June 18, 2020 Final Office Action”).  On October 19, 2020, Applicant filed a Request for Continued Examination in accordance with 37 CFR 1.114, wherein Applicant submitted further amendments to claims 1, 11, and 20 and added new claim 21 (the “October 19, 2020 RCE”).  Claims 1, 4, 6-11, 14, and 16-21, as recited in the October 19, 2020 RCE, were subject to a non-final office action filed on November 19, 2020 (the “November 19, 2020 Non-Final Office Action”).
On February 17, 2021, Applicant submitted further amendments to independent claims 1, 11, and 20 (the “February 17, 2021 Amendment”).  Claims 4, 6-10, 14, 16, 17, 19, and 21 were not amended in the February 17, 2021 Amendment (except for the amendments to claims 1 and 11 which they individually depend from respectively).  Based on the February 17, 2021 Amendments, claims 1, 4, 6-11, 14, and 16-21, as recited in the February 17, 2021 Amendment, are currently pending and subject to the final office action below.

Response to Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant's Remarks, pages 7-9, Remarks Regarding 35 U.S.C. § 101 Rejections Section, filed February 17, 2021, with respect to the rejections of claims 1, 4, 6-11, 14, and 16-21 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  Further, in light of claims 1, 4, 6-11, 14, and 16-21 under 35 U.S.C. § 101 are maintained in this non-final office action.
	Applicant asserts that the claims are directed to a practical application, because the claims take not of when an appointment has been scheduled and marks the appointment as scheduled. See Applicant’s Remarks, p. 8, Remarks Regarding 35 U.S.C. § 101 Rejections Section, filed February 17, 2021.  Applicant further asserts that the problem of not scheduling follow-up appointments based on imaging study recommendations has been identified as a major problem for the treatment of disease. See id.  However, Examiner respectfully disagrees with Applicant’s assertions.
Despite Applicant’s arguments (see Applicant’s Remarks, filed February 17, 2021, pp. 7-9), the claimed invention is merely directed to automating the manual process of determining and tracking whether a follow-up appointment has been scheduled or completed. See MPEP § 2106.05(a) (citing Credit Acceptance Corp. v. Westlake Servs., 839 F.3d 1089 (Fed. Cir. 2016)).  The processes of: (1) examining patient reports to determine if a follow-up appointment is recommended; and if such a follow-up appointment is recommended, determine if the follow-up appointment has been scheduled is an old and well-known process; and reminding a user that an appointment needs to be scheduled and marking a scheduled appointment as scheduled when it is scheduled, are old and well-known processes (i.e., existing processes) which do not represent a technological improvement.  For example, sending an alert to someone to schedule an appointment does not actually ensure that an appointment will be scheduled.  The limitations of claims 1, 11, and 20 are merely invoking computers (i.e., the processor, imaging system, and scheduling system) as tools to implement the aforementioned existing process of determining when appointments need to be scheduled and reminding a user to schedule an appointment.
As such, claims 1, 4, 6-11, 14, and 16-21 do not recite additional elements that integrate the judicial exception into a practical application.  As such, the rejections of claims 1, 4, 6-11, 14, and 16-21 under 35 U.S.C. § 101 are maintained in this non-final office action.  Please see amended rejections to claims 1, 4, 6-11, 14, and 16-21 under 35 U.S.C. § 101 below, for further clarification and analysis of the claims under the 2019 Revised PEG.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 9-10, Remarks Regarding 35 U.S.C. § 103 Rejections Section, filed October 19, 2020, with respect to rejections of claims 1, 4, 6-11, 14 and 16-21 under 35 U.S.C. § 103, have been fully considered, but they are not persuasive.  Applicant argues that the combination of prior art references cited in the November 19, 2020 Non-Final Office Action do not teach the newly amended limitation in independent claims 1, 11, and 20 directed to “wherein the imaging system marks the appointments as scheduled after the appointment is scheduled.” See Applicant’s Remarks, p. 9, Remarks Regarding 35 U.S.C. § 103 Section, filed February 17, 2021).  However, Examiner respectfully disagrees.
Paragraph [0059] in Prasad et al. (Pub. No. US 2014/0297318) (previously cited in the November 19, 2020 Non-Final Office Action) teaches that after the medical professional and the patient confirm that the appointment time is acceptable, the scheduler module confirms the scheduling of the next appointment for the patient as completed (i.e., marks the follow-up appointment recommendation as scheduled and completed).  Examiner notes that this new limitation added to the end of independent claims 1, 11, and 20 is not patently distinct to from limitation in dependent claims 4 and 14 directed to “marking the follow-up appointment recommendation as one of scheduled and completed when it is determined that an appointment corresponding to the follow-up appointment recommendation has been scheduled.”  Both limitations require the system to mark an appointment as “scheduled” when it has been scheduled.  Therefore, the same paragraph citation in Prasad is also relied upon for marking the appointment as scheduled and completed when it is determined that the appointment has been scheduled, as described in claims 1, 11, and 20.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6-11, 14, and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the Alice/Mayo Test  
Following Step 1 of the Alice/Mayo Test, claims 1, 4, 6-11, 14, and 16-21 are each directed toward one of the four statutory categories of eligible subject matter. See MPEP § 2106.03.  Claims 1, 4, 6-10, and 21 are directed to a computer-implemented method for analyzing a patient report to determine whether a follow-up appointment has been recommended (i.e., a process), which is within one of the four statutory categories of eligible subject matter. See id.  Claims 11, 14, and 16-19 are directed to a system for analyzing a patient report to determine whether a follow-up appointment has been recommended (i.e., a machine or apparatus), which is also within one of the four statutory categories of eligible subject matter. See id.  Claim 20 is directed to a non-transitory computer-readable storage medium (i.e., an article of manufacture under the broadest reasonable interpretation), which is also within one of the four statutory categories of eligible subject matter. See id.

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, claims 1, 4, 6-11, 14, and 16-21 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.
Claim 11 recites the following limitations (and claims 1 and 20 substantially recite the following limitations):
a processor configured to perform operations comprising (as described in claims 11 and 20);

receiving, from an imaging system, the imaging exam report (as described in claims 1, 11, and 20)

extracting a portion of text indicating a follow-up appointment recommendation from the imaging exam report (as described in claims 1, 11, and 20);

extracting a name of the follow-up appointment recommendation from the portion of text (as described in claims 1, 11, and 20);

extracting a corresponding time interval from the portion of text (as described in claims 1, 11, and 20);

extracting context information relating to the patient report (as described in claims 1, 11, and 20);

receiving, from a scheduling system, scheduling information that comprises appointments for multiple entities or departments (as described in claims 1, 11, and 20);

matching the context information and the name of the follow-up appointment recommendation to the scheduling information relative to the time interval (as described in claims 1, 11, and 20);

determining, based on the context information and the name of the follow-up appointment recommendation, whether an appointment corresponding to the follow-up appointment recommendation has been scheduled within the time interval (as described in claims 1, 11, and 20);

generating an alert [within a recommended time frame, (as described in claims 1 and 20, but not in claim 11)] when it is determined that the appointment corresponding to the follow-up appointment recommendation has not been scheduled (as described in claims 1, 11, and 20); and

sending the alert to the imaging system, wherein the alert triggers the imaging system to automatically send a reminder to a referring physician or the patient as a reminder that the appointment needs to be scheduled wherein the imaging system marks the appointment as scheduled after the appointment is scheduled (as described in claims 1, 11, and 20).

However, the aforementioned limitations that are identified in underlined font comprise processes that, under their broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas.  See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or reasonably tracked using a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., determining whether a follow-up appointment has been scheduled based upon information in a patient report), but for the recitation of the generic computer components and functions also recited in claims 1, 11, and 20.  That is, other than reciting: (1) a processor (as described in claims 11 and 20); (2) an imaging system (as described in claims 1, 11, and 20); (3) a scheduling system (as described in claims 1, 11, and 20); and the steps of: (4) “receiving, from an imaging system, the imaging exam report”; (5) “receiving, from a scheduling system, scheduling information that comprises appointments for multiple entities or departments”; (6) “generating an alert [within a recommended time frame, as described in claims 1 and 20, but not in claim 11], when it is determined that the appointment corresponding to the follow-up appointment recommendation has not been scheduled”; and (7) “sending the alert to the imaging system, wherein the alert triggers the imaging system to automatically send a reminder to a referring physician or the patient as a reminder that the appointment needs to be scheduled wherein the imaging system marks the appointment as scheduled after the appointment is scheduled”, the context of claims 1, 11, and 20 encompasses a concept that is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion)  (i.e., determining whether a follow-up appointment has been scheduled based upon information in a patient report).
The aforementioned claimed limitations described in claims 1, 11, and 20 are analogous to an abstract mental process, because they merely determine whether a follow-up appointment has been scheduled based upon information in a patient report.  For example, the aforementioned limitations identified in claims 1, 11, and 20 as being directed to an abstract idea in the Mental Processes category are commonly performed by a person (such as a medical professional) when reviewing patient reports to identify and track follow-up appointment recommendations to ensure timely follow-up of patients.  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind, (i.e., determining whether a follow-up appointment has been scheduled based upon information in a patient report), then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.   Accordingly, claims 1, 11, and 20 recite an abstract idea.
Examiner notes that claims 4 and 6-10 (which individually depend on claim 1 due to their respective chains of dependency) and claims 14 and 16-19 (which individually depend on claim 11 due to their respective chains of dependency) further narrow the abstract idea described in claims 1 and 11, and similarly cover limitations directed to narrowing the concept described in claims 1 and 11 which may be performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) by describing how and what type of data is extracted.  Therefore, dependent claims 4, 6-10, 14, and 16-19 are also directed to the aforementioned abstract idea.  Examiner further notes that dependent claim 21 includes limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application.   In particular, claims 1, 11, and 20 recite the additional elements of (identified in bold font below):
a processor configured to perform operations comprising “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claims 11 and 20);

receiving, from an imaging system, the imaging exam report (insignificant extra-solution activity as noted above, see MPEP § 2106.05(g)) (as described in claims 1, 11, and 20)

extracting a portion of text indicating a follow-up appointment recommendation from the imaging exam report (as described in claims 1, 11, and 20);

extracting a name of the follow-up appointment recommendation from the portion of text (as described in claims 1, 11, and 20);

extracting a corresponding time interval from the portion of text (as described in claims 1, 11, and 20);

extracting context information relating to the patient report (as described in claims 1, 11, and 20);

receiving, from a scheduling system, scheduling information that comprises appointments for multiple entities or departments (insignificant extra-solution activity as noted above, see MPEP § 2106.05(g)) (as described in claims 1, 11, and 20);

matching the context information and the name of the follow-up appointment recommendation to the scheduling information relative to the time interval (as described in claims 1, 11, and 20);

determining, based on the context information and the name of the follow-up appointment recommendation, whether an appointment corresponding to the follow-up appointment recommendation has been scheduled within the time interval (as described in claims 1, 11, and 20);

generating an alert [within a recommended time frame, (as described in claims 1 and 20, but not in claim 11)] when it is determined that the appointment corresponding to the follow-up appointment recommendation has not been scheduled (insignificant extra-solution activity as noted above, see MPEP § 2106.05(g)) (as described in claims 1, 11, and 20); and

sending the alert to the imaging system, wherein the alert triggers the imaging system to automatically send a reminder to a referring physician or the patient as a reminder that the appointment needs to be scheduled wherein the imaging system marks the appointment as scheduled after the appointment is scheduled (insignificant extra-solution activity as noted above, see MPEP § 2106.05(g)) (as described in claims 1, 11, and 20).

However, the recitations of these generic computer components and functions in in claims 1, 11, and 20 are recited at a high-level of generality (i.e., using a generic processor (e.g., a general purpose computer) to extract text in an imaging report to determine if there is a recommendation for a follow-up appointment, match (i.e., compare) the text to appointments stored in a scheduling system (i.e., also a generic computing device) relative to a time interval, generate an alert when a corresponding follow-up appointment has not been scheduled, and send a reminder to a person (i.e., the physician or patient) indicating that the appointment needs to be scheduled), such that it amounts to no more than: (1) adding 
- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations. See id.:
	- A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int’l – similarly, the computer components identified as additional elements claims 1, 11, and 20 (i.e., the processor, imaging system, and scheduling system) described in the Prong One analysis of Step 2A above, invoke general-purpose computers to perform the abstract, commonplace business method of setting reminders for scheduling follow-up appointments by determining whether a follow-up appointment has been scheduled based upon information in an imaging report, which is commonly performed by medical staff personnel when reviewing patient medical records following medical appointments;
		- A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see, FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the aforementioned claimed limitations directed to identifying follow-up appointment recommendations in an imaging report and determining if a follow-up appointment has been scheduled, as described in claims 1, 11, and 20 more expediently solely due to the fact that they are executed on a general-purpose computer (i.e., the processor and scheduling system, as opposed to being done by a person mentally or manually (e.g., using a pen and paper); and
		- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see, Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention merely requires the system (i.e., the processor and imaging system) to ultimately “generate an alert within a recommended time frame it is determined that a follow-up appointment has not been scheduled”; and “send the follow-up appointment recommendation reminder to a physician or patient.”   
- The following are examples of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
		- Examples of Mere Data Gathering/Mere Data Outputting:
			- Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers respond to the offers, e.g., see OIP Techs, Inc. v. Amazon.com, Inc. – similarly, the steps of: “generating an alert [within the recommended time frame] when it is determined that the appointment […] has not been scheduled” (as described in claims 1, 11, and 20); and “storing an indicator in the scheduling system for the follow-up appointment recommendation as one of either: scheduled […] or completed […]” (as described in claim 21), are similarly deemed to be necessary data outputting, because the processor is merely (1) generating and sending reminders to schedule a follow-up appointment, and (2) storing an indicator when the appointment is scheduled or completed;
				- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the steps of: “receiving, from an imaging system, the imaging exam report” and “receiving, from a scheduling system, scheduling information that comprises appointments for multiple entities or departments” are deemed to be necessary data gathering, because the system needs to gather the imaging exam reports and scheduling information before it can perform the extraction and matching steps in order to determine if the necessary follow-up appointments have been scheduled; and
- Cutting hair after first determining the hair style, e.g., see In re Brown – similarly, the final step of “sending the alert to the imaging system, wherein the alert triggers the imaging system to automatically send a reminder to a referring physician or the patient as a reminder that the appointment needs to be scheduled wherein the imaging system marks the appointment as scheduled after merely (i) sends a reminder message to a person without ensuring that the follow-up appointment is actually scheduled; and (ii) marks the appointment as scheduled when it is scheduled (i.e., also an insignificant application of the abstract idea).
Therefore, these additional elements are deemed to be the equivalent of adding insignificant extra-solution activity to the judicial exception, and thus, are not indicative of integrating the judicial exception into a practical application.
Similarly, Examiner notes that dependent claims 4, 6-10, 14, and 16-19 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  Unlike the additional elements that have been held to be indicative of integration into a practical application, the additional elements in claims 1, 4, 6-11, 14, and 16-21: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  Despite Applicant’s arguments (see Applicant’s Remarks, filed October 19, 2020, pp. 8-11), the claimed invention is merely directed to automating the manual process of determining and tracking whether a follow-up appointment has been scheduled or completed. See MPEP § 2106.05(a) (citing Credit Acceptance Corp. The processes of: (1) examining patient reports to determine if a follow-up appointment is recommended; and if such a follow-up appointment is recommended, determine if the follow-up appointment has been scheduled is an old and well-known process; and reminding a user that an appointment needs to be scheduled, are old and well-known processes (i.e., existing processes) which do not represent a technical improvement.  The limitations of claims 1, 11, and 20 are merely invoking computers (i.e., the processor, imaging system, and scheduling system) as tools to implement the aforementioned existing process of determining when appointments need to be scheduled and reminding a user to schedule an appointment.  For these reasons, claims 1, 4, 6-11, 14, and 16-21 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test  
Following Step 2B of the Alice/Mayo Test, claims 1, 11, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of a processor, imaging system, scheduling system and the steps of: (1) receiving, from the imaging system, an imaging exam report; (2) receiving, from the scheduling system, scheduling information that comprises appointments for multiple entities or departments; (3) generating an alert [within a recommended time frame (as described in claims 1 and 20, but not in claim 11)] when it is determined that the appointment corresponding to the follow-up appointment recommendation has not been scheduled; (4) sending the alert to the imaging system, wherein the alert triggers the imaging system to automatically send a reminder to a referring physician or the patient as a reminder that the appointment needs to be scheduled; and (5) storing an indicator of scheduled or completed follow-up appointments in the scheduling system, amount to no more than mere instructions to apply the exception using a generic computer component, or adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  Mere instructions to apply an exception using a generic computer component, and 
Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be a well-understood, routine, and conventional computer components. See MPEP § 2106.05 (d).
		- The additional elements of claims 1, 11, 20, and 21, as recited, i.e., a processor, imaging system, scheduling system, and the steps of: (1) receiving, from the imaging system, an imaging exam report; (2) receiving, from the scheduling system, scheduling information that comprises appointments for multiple entities or departments; (3) generating an alert [within a recommended time frame (as described in claims 1 and 20, but not in claim 11)] when it is determined that the appointment corresponding to the follow-up appointment recommendation has not been scheduled; (4) sending the alert to the imaging system, wherein the alert triggers the imaging system to automatically send a reminder to a referring physician or the patient as a reminder that the appointment needs to be scheduled wherein the imaging system marks the appointment as scheduled after the appointment is scheduled; and (5) storing an indicator in the scheduling system for the follow-up appointment recommendation as one of either: scheduled when a date of the follow-up appointment recommendation has not yet passed, or completed when the date of the follow-up recommendation appointment has passed, are a well-understood, routine, and conventional computer components performing generic computer functions and are merely used to implement the abstract idea described above, such as an idea that can be performed by a human analog, whether by hand or merely thinking. See MPEP §2106.05(d).
			- In regard to the processor, imaging system, and scheduling system – In the specification, Applicant disclosed that the system (i.e., the imaging system) is comprised of a processor, i.e., the scheduling system) “may be a hospital-wide tool including all scheduled appointments within all departments of the hospital.  Applicant recites the processor, imaging system, and scheduling system with a high level of generality which amounts to no more than well-understood, routine, and conventional computer components that are previously known in the industry. See MPEP § 2106.05(d).  As such, the processor, imaging system, and scheduling system are deemed to be well-understood, routine, and conventional computer components in nature and known to the industry. See MPEP § 2106.05(d)(II).
			- In regard to the limitations of: (1) “receiving, from the imaging system, an imaging exam report”; (2) “receiving, from the scheduling system, scheduling information that comprises appointments for multiple entities or departments”; (3) “generating an alert [within a recommended time frame (as described in claims 1 and 20, but not in claim 11)] when it is determined that the appointment corresponding to the follow-up appointment recommendation has not been scheduled”; and (4) “sending the alert to the imaging system, wherein the alert triggers the imaging system to automatically send a reminder to a referring physician or the patient as a reminder that the appointment needs to be scheduled wherein the imaging system marks the appointment as scheduled after the appointment scheduled”; and (5) “storing an indicator in the scheduling system for the follow-up appointment recommendation as one of either: scheduled when a date of the follow-up appointment recommendation has not yet passed, or completed when the date of the follow-up recommendation appointment has passed” –  the following represents an example that courts have identified as to be well-understood, routine, and conventional computer functions (e.g., see id.):
			- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – similarly, the steps of: “receiving, from the imaging system, an imaging exam report”; “receiving, from the scheduling system, scheduling information that comprises appointments for multiple entities or departments”; “generating an alert [within a recommended time frame (as described in claims 1 and 20, but not in claim 11)] when it is determined that the appointment corresponding to the follow-up i.e., sending and receiving medical records and messages over a network and confirming scheduled appointments); and
- Storing and retrieving information in a memory, e.g., see Alice Corp. Pty. Ltd v. CLS Bank Int’l – similarly, the step of: “storing an indicator of the scheduled or completed appointment” is also deemed to be the equivalent of a well-understood, routine, and convention computer function, because it is claimed in a generic manner (i.e., storing a record of scheduled or completed appointments in the scheduling system).
Thus, the aforementioned additional elements, described in claim 1, 11, 20, and 21, are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
When taken alone, the additional elements of independent claims 1, 11, 20, and 21 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the additional elements as an ordered combination adds nothing that is not already present when looking at these elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation (i.e., using computers to implement the abstract concept of determining whether a follow-up appointment has been scheduled based upon information in a patient report and reminding a person to schedule a follow-up appointment).  Therefore, whether taken individually or as an ordered combination the additional element of claims 1, 11, 20, and 21 do not amount to significantly more than the above-identified abstract idea, and claims 1, 11, 20, and 21 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.  Accordingly, claims 1, 11, 20, and 21 are directed toward ineligible subject matter.
claims 4 and 6-10 (which depend on claim 1) and dependent claims 14 and 16-19 (which depend on claim 11) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because dependent claims 4, 6-10, 14, and 16-19 merely add limitations that narrow the abstract idea described in claims 1 and 11 as identified above (i.e., determining whether a follow-up appointment has been scheduled based upon information in a patient report).  Examiner notes that dependent claims 4, 6-10, 14, and 16-19 do not include any additional elements.  Accordingly, dependent claims 4, 6-10, 14, and 16-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and are also ineligible.  As such, claims 1, 4, 6-11, 14, and 16-21 are not patent eligible, and are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-11, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Prasad et al. (Pub. No. US 2014/0297318), in view of:
- Meliha Yetisgen-Yildiz et al., A text processing pipeline to extract recommendations from radiology reports, 46 Journal of Biomedical Informatics 354–362 (2013), https://www.sciencedirect.com/science/article/pii/S1532046413000038 (last visited Jul 31, 2019);
- Funahashi (Pub. No. US 2005/0228697);
- Perrin et al. (Pub. No. US 2009/0094054);
- Holla et al. (Pub. No. US 2008/0021741).

Regarding claims 1, 11, and 20,
	- Prasad teaches:
		- a computer-implemented method for analyzing a patient report to determine whether a follow-up appointment has been recommended and scheduled, comprising (as described in claim 1) (Prasad, paragraphs [0004] and [0040]; In paragraphs [0004] and [0040], Prasad teaches a method for automatically scheduling patient visits based on information in clinical notes of an electronic medical records (EMR)):
		- a system for analyzing a patient report to determine whether a follow-up appointment has been recommended and scheduled, comprising: a processor (as described in claim 11) (Prasad, paragraphs [0005], [0016], and [0017]; In paragraphs [0005] and [0016], Prasad teaches a system for automatically scheduling patient visits based on information in clinical notes of an electronic medical records (EMR).  In paragraph [0017], Prasad teaches that the system includes at least one processor.):
		- a non-transitory computer-readable storage medium including a set of instructions executable by a processor, the set of instructions, when executed by the processor, causing the processor to perform operations, comprising (as described in claim 20) (Prasad, paragraphs [0020] and [0021]; the service provider computer may include one or more memory devices (i.e., a non-transitory computer-readable storage medium). Prasad also teaches that the operations of the service provider computer also may be controlled by computer-executed or computer-implemented instructions that are executed by one or more processors (i.e., a set of instructions executable by a processor).):
			- extracting a portion of text indicating a follow-up appointment recommendation from the report (similar to the limitation described in claims 1, 11, and 20) (Prasad, paragraph [0025], [0044]-[0046], Fig. 2A, steps 214 and 216; Paragraph [0025] teaches that the processors in the service provider system use a scheduler module which scans an EMR to determine if there is information indicating that the medical service provider would like to schedule another visit by the patient being evaluated (i.e., text indicating a follow-up appointment recommendation from a report).  Paragraph [0044] teaches an inquiry step (step 214) that determines if the EMR (i.e., the report) contains any information that indicates a need for a future visit for the patient (i.e., a follow appointment recommendation).  Paragraph [0045] teaches a parsing step (step 216) where one or more fields of the EMR are parsed (i.e., extracting a portion of text) to identify terms or phrases that indicate a need for a future visit for the patient (i.e., text indicating a follow-up appointment recommendation).);
			- extracting a name of the follow-up appointment recommendation from the portion of text (as described in claims 1, 11, and 20) (Prasad, paragraph [0047], Fig. 2A, steps 222, 224, 226, 228; Paragraph [0047] teaches that the method and system includes a step 222 of determining a scheduling category, where the scheduling module uses terms stored in a database to determine if the parsed information in the EMR (i.e., the extracted information) matches the terms stored in a database.  Further, paragraph [0047] teaches that the scheduling categories include the service for the patient or the basis for the next visit (i.e., the name of the follow-up appointment).  Therefore, while the information that is parsed (i.e., extracted) from the EMR is unknown at first: after the comparison to the information in the database, the unknown, parsed information from the EMR (i.e., the extracted information) may be determined to include the service for the patient or the basis for the next visit (i.e., the name of the follow-up appointment).  Therefore, one of ordinary skill in the art of medical appointment scheduling systems and methods would recognize that the information that is extracted from the clinical notes in Prasad may include information directed to the “name of the follow-up appointment”, as described in Applicant’s claimed invention.);
- extracting a corresponding time interval from the portion of text (as described in claims 1, 11, and 20) (Prasad, paragraph [0047], Fig. 2A, steps 222, 224, 226, 228; Paragraph [0047] teaches that the method and system includes a step 222 of determining a scheduling category, where the scheduling module uses terms stored in a database to determine if the parsed information in the EMR (i.e., the extracted information) matches the terms stored in a database.  Further, paragraph [0047] teaches that the scheduling categories include (i) time duration for the next visit; and (ii) schedule date (i.e., corresponding time intervals).  The schedule date may be a specific date or a general time in the future (e.g., such as a number of days, weeks, or months in the future to schedule the visit).  Therefore, while the type of information that is parsed (i.e., extracted) from the EMR is unknown at first: after the comparison to the information in the database, the unknown, parsed information from the EMR (i.e., the extracted information) may be determined to include information related to (i) the time duration for the next visit; and/or (ii) the schedule date for the follow-up appointment (i.e., both interpreted to be related to “a corresponding time interval” for the follow-up appointment).  Therefore, one of ordinary skill in the art of medical appointment scheduling systems and methods would recognize that the information that is extracted from the clinical notes in Prasad may include information directed to “a corresponding time interval”, as described in Applicant’s claimed invention.); and
			- extracting context information relating to the patient report (as described in claims 1, 11, and 20) (Prasad, paragraph [0042], Fig. 2A, step 208; Paragraph [0042] teaches that the method and system includes retrieving certain information for the patient from a clinical notes page (i.e., a report).  The retrieved information (i.e., the extracted information) for the patient includes, the patient’s name, the location of the services being provided, the patient's date of birth, the i.e., context information relating to the patient report).  Therefore, the information that is retrieved from the clinical notes (i.e., the extracted information) includes context information relating to the patient report, as described in Applicant’s claimed invention.); and
- wherein the imaging system marks the appointment as scheduled after the appointment is scheduled (as described in claims 1, 11, and 20) (Prasad, paragraph [0059], Fig. 2A, step 260; Paragraph [0059] teaches that after the medical professional and the patient confirm that the appointment time is acceptable, the scheduler module confirms the scheduling of the next appointment for the patient as completed (i.e., marks the follow-up appointment recommendation as scheduled and completed).). 
	- While the method and system taught in Prasad includes steps which (i) extract a portion of text indicating a follow-up recommendation from a report; and (ii) marks and confirms that a follow-up appointment recommendation is complete and scheduled (see Prasad, paragraph [0059] and analysis in obviousness rejection of claim 4 below): Prasad does not explicitly teach a method, system, and non-transitory computer-readable storage medium, further comprising:
		- wherein the report comprises an imaging exam report including information regarding findings in the image along with follow-up suggestions and recommendations (as described in claims 1, 11, and 20);
		- receiving, from an imaging system, the imaging report (as described in claims 1, 11, and 20);
		- extracting a portion of text indicating a follow-up recommendation from the portion the imaging report (as described in claims 1, 11, and 20); 
- receiving, from a scheduling system, scheduling information that comprises appointments for multiple entities or departments (as described in claims 1, 11, and 20);
matching the context information and the name of the follow-up appointment recommendation to the scheduling information relative to the time interval (as described in claims 1, 11, and 20);
- determining, based on the context information and the name of the follow-up appointment recommendation, whether an appointment corresponding to the follow-up appointment recommendation has been scheduled within the time interval (as described in claims 1, 11, and 20); and
- generating an alert [within a recommended time frame (as described in claims 1 and 20)] when it is determined that the appointment corresponding to the follow-up appointment recommendation has not been scheduled (as described in claims 1, 11, and 20); and
- sending the alert to the imaging system, wherein the alert triggers the imaging system to automatically send a reminder to a referring physician or the patient that the appointment needs to be scheduled (as described in claims 1, 11, and 20).
		- However, in analogous art of systems and methods for identifying and tracking recommendations for follow-up appointments in radiology reports, Yetisgen-Yildiz teaches a systems and methods for analyzing a patient report to determine whether a follow-up appointment has been recommended (Yetisgen-Yildiz, p. 355, Col. 1, lines 4-9; On page 355, Column 1, lines 4-9, Yetisgen-Yildiz describes its research goals as directed to “identify[ing] clinically important follow-up recommendations so that the reports can be flagged visually and electronically so that separate workflow processes can be initiated to reduce the chance that needed investigations suggested in the report are missed by clinicians (i.e., analyzing a patient report to determine whether a follow-up appointment has been recommended), and as a result, further action not considered.):
			- wherein the report comprises an imaging exam report including information regarding findings in the image along with follow-up suggestions and recommendations (Yetisgen-Yildiz, p. 355, Col. 1, lines 9-17–Col. 2, lines 40-44, Fig. 2; On page 355, Column 1, lines 9-17, Yetisgen-Yildiz teaches that, in order initial step to accomplish the goal [of Yetisgen-Yildiz defines “clinically important recommendations” as a statement made by the radiologist in a given radiology report (i.e., the analyzed report is an imaging exam report) to advise the referring clinician to further evaluate an imaging finding (i.e., the report includes information regarding findings in the image) by either other tests or further imaging.  Beginning on page 355, Column 2, lines 40-44 (i.e., the Section entitled “3. Methods”), Yetisgen-Yildiz describes the components of the recommendation extraction pipeline as including a “sentence segmenter” that identifies the sentence boundaries in the identified sections, and a “binary classifier that labels each identified sentence as a positive or negative recommendation sentence.  This disclosure demonstrates that the radiology reports in Yetisgen-Yildiz include statements made by the radiologist follow-up suggestions to advise the referring clinician to further evaluate an imaging finding by either other tests or further imaging (i.e., follow-up suggestions and recommendations), and the statements are identified by sentence boundaries in the identified sections in the radiology report.);
			- receiving, from an imaging system, the imaging report (Yestigen-Yildiz, p. 355, Col. 2, lines 2-5; In Column 2, lines 2-5 Yestigen-Yildiz teaches that it was old and well-known for one of ordinary skill in the art of systems and methods for identifying and tracking recommendations for follow-up appointments in radiology reports to receive an imaging report from an imaging system.  For example, in Column 2, lines 2-5 on p. 355, Yestigen-Yildiz refers to a previous study in Dang et al., Extraction of recommendation features in radiology with natural language processing: exploratory study AJR 2008: 191:313-20 where the Dang research group analyzed radiology reports in a database of radiology reports (i.e., an imaging system) covering the years of 1995-2004.  From that radiology report database, they randomly selected 120 reports (i.e., receiving imaging reports from the imaging system).); and
extracting a portion of text indicating a follow-up appointment from the portion of text (Yetisgen-Yildiz, Abstract, p. 355, Col. 2, lines 40-44—p. 356, Col. 1, lines 1-2; Fig. 2; On page 355, Column 2, lines 40-44—p. 356, Col. 1, lines 1-2 (Section “3. Methods”), Yetisgen-Yildiz teaches the main components of its recommendation extraction pipeline as illustrated in Figure 2.  The pipeline includes a section segmenter that divides a given radiology report into its main sections, a sentence segmenter that identifies the sentence boundaries in the identified sections, and a binary classifier that labels each identified sentence as a positive or negative recommendation (i.e., the separated sentences that are labeled as positive for follow-up recommendations are the equivalent of “extracting portions of text that indicate a follow-up appointment recommendations from the imaging exam reports.”  Further, in the abstract, Yestigen-Yildiz teaches that these follow-up recommendation extraction and identification features are beneficial for (i) identifying and tracking follow-up recommendations, and (ii) ensuring timely-follow-up of patients.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical appointment scheduling systems and methods at the time of the effective filing date of the claimed invention to modify the system and method taught by Prasad to include the natural language processing and machine learning features and steps taught by Yetisgen-Yildiz in order to identify and track follow-up recommendations, and ensure timely-follow-up of patients.  For example, Yetisgen-Yildiz teaches that ensuring timely follow-up of patients is especially important when the patients exhibit findings that are classified as “non-acute incidental findings” on imaging examinations, because communication of these follow-up recommendations are prone to error. See Yetisgen-Yildiz, Abstract; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods for medical appointment scheduling systems and methods, Funahashi teaches an examination appointment systems and method, comprising:
			- receiving, from a scheduling system, scheduling information that comprises appointments for multiple entities or departments (Funahashi, paragraphs [0010] and [0137]; Paragraph [0137] teaches that at step S71, the status managing unit 53b of the schedule management terminal 24 generates schedule data representing whether appointments can be made or not from outside i.e., scheduling information that comprises appointments for multiple entities or departments) based on the schedule information of the examinations stored in the schedule database 25.  Then, at step S72, the transmission control unit 53c transmits the schedule data to the database server 34 (i.e., receiving the scheduling information from a scheduling system).  Paragraph [0010] teaches that this features is beneficial for scheduling examination appointments easily.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical appointment scheduling systems and methods at the time of the effective filing date of the claimed invention to further modify the system and method taught by Prasad, as modified in view of Yetisgen-Yildiz, to include a step and feature directed to receiving appointment scheduling from multiple entities or departments, as taught by Funahashi, in order to track and schedule patient examination appointments easily. See Funahashi, paragraph [0010]; see also MPEP § 2143 G.
	- Further, in analogous art of systems and methods for facilitating the scheduling of follow-up appointments, Perrin teaches a method and system further comprising:
		- matching the context information and the name of the follow-up appointment recommendation to the scheduling information relative to the time interval (Perrin, paragraphs [0023], [0024], and [0057]; Paragraph [0057] teaches that the system determines whether patients already have an appointment by checking the appointments that are drawn from the management system database (i.e., scheduling information relative to a time interval that is stored in a scheduling system).  One of ordinary skill in the art of medical appointment scheduling systems and methods would understand this disclosure to be the equivalent of “matching the context and follow-up appointment information with scheduling information relative to the time interval.”  For example, as evidenced by paragraph [0023], Perrin further teaches that the decision block of the system identifies conditions requiring regular care.  The conditions requiring regular care are matched against any resolving procedures and in step 122, cases in which the diagnosis has been resolved are eliminated from the list, leaving a set of untreated conditions requiring regular care.  Based on the date of the last exam or i.e., relative to the time interval).  Patients that are not overdue for making an appointment in accordance with predetermined standards (e.g., patients that have an appointment already) are eliminated from the list in step 126.  Conversely, if the patients do not have an appointment, they are left/put on the contact list for a follow-up reminder telephone call.);
- determining, based on the context information and the name of the follow-up appointment recommendation, whether an appointment corresponding to the follow-up appointment recommendation has been scheduled within the time interval (Perrin, paragraphs [0024] and [0036], Fig. 1, step 128; In paragraph [0024], Perrin teaches a system and method for identifying patients who are overdue for medical care. Patients that are determined to be overdue for an appointment (i.e., a follow-up appointment) are placed on a contact list. In step 128, the system and method includes checking whether a patient on the contact list already has an appointment scheduled or a pending recall notice.  Overdue patients that already have appointments or a pending recall notice are removed from the contact list.  Overdue patients that do not have an appointment or do not have a pending recall notice remain on the contact list (i.e., the method includes a determination of whether a follow-up appointment has been scheduled step).  One of ordinary skill in the art of medical appointment scheduling systems and methods would understand this disclosure as teaching “determining whether an appointment corresponding to the follow-up appointment recommendation has been scheduled within the time interval”, because the patients who are overdue for an appointment are considered “overdue” due to the fact that they do not have a follow-up appointment within a desired time period (i.e., time interval).  For example, as evidenced by paragraph [0036], Perrin teaches that its system identifies patients who are overdue for care by joining the patient_diagnosis table to the diagnosis_code table on the diag_id field and to the patient table 203 on the patient_id field.  For each row in the resulting table, the system calculates the time since the last examination and compares it to the visit interval for the given diagnosis (i.e., a relative time interval).  If the time since last examination exceeds the visit interval, then the patient is considered overdue [for a follow-up appointment] (i.e., determining whether an appointment 
- generating an alert within a recommended time frame when it is determined that the appointment corresponding to the follow-up appointment recommendation has not been scheduled (Perrin, paragraph [0024], Fig. 1, steps 128, 134 and 136; Paragraph [0024] teaches that the method and system in Perrin includes steps of determining if patients who are identified as being due for a medical appointment have a scheduled appointment already.  Based on medical records and information related to when a patient was last seen, if an identified patient does not have an appointment already scheduled (i.e., a follow-up appointment), the patient is put on a contact list (i.e., generating the ‘contact list’ is equivalent the “generating an alert of the patients that are determining to need a follow-up appointment within a recommended time frame”).  Patients on the contact list are contacted by a person or automatic messaging machine.  Under the broadest reasonable interpretation of this limitations, one of ordinary skill in the art of medical appointment scheduling systems and methods would understand that contacting patients who are overdue for a follow-up appointment automatically using an automatic messaging machine is the equivalent of “generating an alert within a recommended time frame, when it is determined that the appointment corresponding to the follow-up appointment recommendation has not been scheduled, since the patients who are determined to be overdue for a follow-up appointment are generally viewed as requiring contact (e.g., a reminder) for scheduling an appointment to avoid gaps in medical care.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical appointment scheduling systems and methods at the time of the effective filing date of the claimed invention to further modify the system and method taught by Prasad, as modified in view of: Yetisgen-Yildiz and Funahashi, to include the follow-up appointment schedule look-up and alert generation features and steps taught in Perrin, in order to identify patients who are overdue for follow-up appointments and do not have a follow-up appointment scheduled yet.  It is well known in the art of medical appointment scheduling systems and Perrin, paragraph [0004]; see also MPEP § 2143 G.
	- Still further, in analogous art of medical appointment scheduling systems and methods, Holla teaches a system, comprising:
		- sending the alert to the imaging system, wherein the alert triggers the imaging system to automatically send a reminder to a referring physician or the patient that the appointment needs to be scheduled (Holla, paragraph [0115]; Paragraph [0115] teaches that follow-up appointments and custom workflow procedures for the patient may be created by physicians remotely by entering the appropriate information into their handheld device 150, step 445.  The data server 131 receives the data from the handheld device 150 via cellular telephone or other wireless data networks, and sends the appropriate messages (e.g., in the form of an e-mail with attachments) (i.e., sending the alert) to the appropriate individuals and functions, including for example the EMR server 113, step 435 (i.e., sending the alert to the imaging system).  Appointments may be automatically generated in the physician’s calendar or an electronic reminder may be sent from the physician’s mobile device to his office personnel to schedule an appointment (i.e., automatically triggering the transmission of the electronic follow-up appointment reminder to the physician’s office after the alert is generated, as described in Holla, is the equivalent of “automatically sending the appointment reminder to the physician after the alert is generated by the imaging system” indicating that a follow-up appointment needs to be scheduled, as described in Applicant’s claimed invention).  Paragraph [0115] teaches that this follow-up appointment reminder feature is beneficial for assisting physicians in making follow-up appointments for patients who require continued medical care.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical appointment scheduling systems and methods at the time of the effective filing date of the claimed invention to further modify the system and method taught by Prasad, as modified in view of: Yetisgen-Yildiz; Funahashi; and Perrin, to include a step and feature directed to automatically sending an electronic follow-up appointment reminder to the physician’s office after the alert is generated, as taught by Holla, in order to Holla, paragraph [0115]; see also MPEP § 2143 G.

Regarding claims 4 and 14,
		- The combination of Prasad, as modified in view of: Yetisgen-Yildiz; Funahashi; Perrin; and Holla, teaches the limitations of claim 1 (which claim 4 depends on) and the limitations of claim 11 (which claim 14 depends on), as described above.
		- Prasad further teaches a method and system, wherein:
- the processor marks the follow-up appointment recommendation as one of scheduled and completed when it is determined that an appointment corresponding to the follow-up appointment recommendation has been scheduled (as described in claims 4 and 14) (Prasad, paragraph [0059], Fig. 2A, step 260; Paragraph [0059] teaches that after the medical professional and the patient confirm that the appointment time is acceptable, the scheduler module confirms the scheduling of the next appointment for the patient as completed (i.e., marks the follow-up appointment recommendation as scheduled and completed).  NOTE: This limitation in dependent claims 4 and 14 is not patently distinct to a limitation at the end of independent claims 1, 11, and 20 directed to “the imaging system marking the appointment as scheduled after the appointment is scheduled.”  As such, the same paragraph citation in Prasad is also relied upon for marking the appointment as scheduled and completed when it is determined that the appointment has been scheduled.).
The motivations and rationales to modify the system and method taught by Prasad in view of: Yetisgen-Yildiz; Funahashi; Perrin; and Holla, described in the analysis of the obviousness rejection of claims 1 and 11 described above similarly apply to this obviousness rejection of claims 4 and 14, and are incorporated herein by reference.
	
claims 6 and 16,
		- The combination of Prasad, as modified in view of: Yetisgen-Yildiz; Funahashi; Perrin; and Holla, teaches the limitations of claim 1 (which claim 6 depends on) and the limitations of claim 11 (which claim 16 depends on), as described above.
		- Prasad further teaches a method and system, wherein:
- the processor extracts sections of the report such that the portion of text is extracted from the sections of the report (as described in claims 6 and 16) (Prasad, paragraph [0043], Fig. 2A, step 210; the inputs (i.e., portion of text) are received from one or more fields (i.e., sections) of the EMR.  The inputs can be information in a clinical impressions and plan field, a schedule visit field, a services field, a time duration field, a resource field, a resource type field, and a location type field, or the clinical notes page (i.e., sections of the report).).
	The motivations and rationales to modify the system and method taught by Prasad in view of: Yetisgen-Yildiz; Funahashi; Perrin; and Holla, described in the analysis of the obviousness rejection of claims 1 and 11 described above similarly apply to this obviousness rejection of claims 6 and 16, and are incorporated herein by reference.

	Regarding claims 7 and 17,
		- The combination of Prasad, as modified in view of: Yetisgen-Yildiz; Funahashi; Perrin; and Holla, teaches the limitations of claim 1 (which claim 6 depends on) and the limitations of claim 11 (which claim 16 depends on), as described above.
		- Prasad further teaches a method and system, wherein:
- the processor classifies the name of the follow-up appointment recommendation into a follow-up category used to determine whether the appointment corresponding to the follow-up appointment recommendation has been scheduled (as described in claims 7 and 17) (Prasad, paragraph [0047] and [0048]; the method and system determines if the e.g., a procedure) (i.e., classifying the follow-up appointment).).
The motivations and rationales to modify the system and method taught by Prasad in view of: Yetisgen-Yildiz; Funahashi; Perrin; and Holla, described in the analysis of the obviousness rejection of claims 1 and 11 described above similarly apply to this obviousness rejection of claims 7 and 17, and are incorporated herein by reference.

	Regarding claims 8 and 18,
		- The combination of Prasad, as modified in view of: Yetisgen-Yildiz; Funahashi; Perrin; and Holla, teaches the limitations of claim 7 (which claim 8 depends on) and the limitations of claim 17 (which claim 18 depends on), as described above.
		- Prasad further teaches a system and method, wherein:
- the follow-up category includes one of follow up imaging exams, clinical consultation/testing, tissue sampling/biopsy and definitive therapy [Examiner notes that the claim limitation only requires that the follow-up category be one of the following: (1) follow up imaging exams; (2) clinical consultation/testing; (3) tissue sampling/biopsy; and (4) definitive therapy”] (as described in claims 8 and 18) (Prasad, paragraph [0047]; the service or basis for the next visit (i.e., follow-up appointment) includes a lab test (i.e., clinical testing), evaluation, therapy (i.e., definitive therapy), check-up (i.e., examples of clinical evaluation), etc. (i.e., includes one of follow up imaging exams, clinical consultation/testing, tissue sampling biopsy and definitive therapy).).
	The motivations and rationales to modify the system and method taught by Prasad in view of: Yetisgen-Yildiz; Funahashi; Perrin; and Holla, described in the analysis of the obviousness rejection of claims 1 and 11 described above similarly apply to this obviousness rejection of claims 8 and 18, and are incorporated herein by reference.

claims 9 and 19,
		- The combination of Prasad, as modified in view of: Yetisgen-Yildiz; Funahashi; Perrin; and Holla, teaches the limitations of claim 1 (which claims 9 and 19 depend on), as described above.
		- Prasad further teaches a method and system, wherein:
- the context information includes at least one of patient identifying information, study date, organ and modality [Examiner notes that the claim limitation only requires that the context information include at least one of the following: (1) patient identifying information; (2) study date; (3) organ; and (4) modality) (as described in claims 9 and 19) (Prasad, paragraph [0042], Fig. 2A, step 208; the method includes retrieving certain information for the patient from a clinical notes page.  The retrieved information for the patient includes, the patient’s name (i.e., patient identifying information), the location of the services being provided, the patient’s date of birth (i.e., patient identifying information), the attending physician, the current date, and the medical record number (MRN) (i.e., patient identifying information) (i.e., at least one of patient identifying information, study date, organ, and modality).).
	The motivations and rationales to modify the system and method taught by Prasad in view of: Yetisgen-Yildiz; Funahashi; Perrin; and Holla, described in the analysis of the obviousness rejection of claims 1 and 11 described above similarly apply to this obviousness rejection of claims 9 and 19, and are incorporated herein by reference.

	Regarding claim 10,
		- The combination of Prasad, as modified in view of: Yetisgen-Yildiz; Funahashi; Perrin; and Holla, teaches the limitations of claim 1 (which claims 10 depend on), as described above.
		- Prasad further teaches a method, wherein:
- the name of the follow-up appointment recommendation includes one of a name of an imaging, testing, therapy and biopsy [Examiner notes that the claim limitation only requires that the name of follow-up appointment recommendation include one of the following: “a name Prasad, paragraph [0047]; the service or basis for the next visit (i.e., follow-up appointment) includes a lab test, evaluation, therapy, check-up, etc. (i.e., includes one of follow up imaging exams, clinical consultation/testing, tissue sampling biopsy and definitive therapy).  The service or the basis for the next visit is equivalent to the name of the follow-up recommendation because it will include information related to the type of care that the patient will be receiving during the next visit (i.e., a name of follow-up recommendation).).
	The motivations and rationales to modify the system and method taught by Prasad in view of: Yetisgen-Yildiz; Funahashi; Perrin; and Holla, described in the analysis of the obviousness rejection of claim 1 described above similarly apply to this obviousness rejection of claim 10, and are incorporated herein by reference.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of Prasad et al. (Pub. No. US 2014/0297318), as modified in view of: Meliha Yetisgen-Yildiz et al., A text processing pipeline to extract recommendations from radiology reports, 46 Journal of Biomedical Informatics 354–362 (2013), https://www.sciencedirect.com/science/article/pii/S1532046413000038 (last visited Jul 31, 2019); Funahashi (Pub. No. US 2005/0228697); Perrin et al. (Pub. No. US 2009/0094054); and Holla et al. (Pub. No. US 2008/0021741), as applied to claim 1 above, and further in view of:
- Subramaniam (Pub. No. US 2010/0185711).

	Regarding claim 21,
		- The combination of Prasad, as modified in view of: Yetisgen-Yildiz; Funahashi; Perrin; and Holla, teaches the limitations of claim 1 (which claims 21 depend on), as described above.
		- The combination of Prasad, as modified in view of: Yetisgen-Yildiz; Funahashi; Perrin; and Holla, does not explicitly teach a method, further comprising:
storing an indicator in the scheduling system for the follow-up appointment recommendation as one of either: scheduled when a date of the follow-up appointment recommendation has not yet passed, or completed when the date of the follow-up recommendation appointment has passed.
- However, in analogous art of medical appointment scheduling systems and methods, Subramaniam teaches a system and method, comprising:
		- storing an indicator in the scheduling system for the follow-up appointment recommendation as one of either: scheduled when a date of the follow-up appointment recommendation has not yet passed, or completed when the date of the follow-up recommendation appointment has passed (Subramaniam, paragraphs [0055] and [0059]; In paragraph [0059], Subramaniam teaches that, for example, based on particular blood glucose results obtained by the patient over a period of time (e.g., context information that may be extracted from a patient report), the local server may determine that an immediate follow-up appointment is warranted.  The local server may check the calendar of the medical professional and query the patient for an appointment date.  Once the patient verifies the appointment date, the date is scheduled in the system’s calendar (i.e., storing an indicator in the scheduling system for a follow-up appointment) and a notification is emailed to the patient and/or medical professional (i.e., storing an indicator of the follow-up appointment as “scheduled when a date of the follow-up appointment recommendation has not yet passed”).  Paragraph [0055] teaches that this feature is beneficial for providing directives to the patient, such as suggestions to obtain additional lab work, additional testing, schedule an on-site visit, and the like.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical scheduling systems and methods at the time of the effective filing date of the claimed invention to further modify the system and method taught by Prasad, as modified in view of: Yetisgen-Yildiz; Funahashi; Perrin; and Holla, to incorporate a “follow-up appointment calendaring” step and feature, as taught by Subramaniam, in order to provide directives to the patient, such as suggestions to obtain additional lab work, additional Subramaniam, paragraph [0055]; see also MPEP § 2143 G.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571)272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686